IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO
EASTERN DIVISION

JUSTIN S. MOTE,
Civil No: 2:20-CV-388
Crim No: 2:12-CR-234
Movant, Judge Edmund A. Sargus, Jr.
Magistrate Judge Chelsey M. Vascura
v.
UNITED STATES OF AMERICA,
Respondent.
ORDER

On January 24, 2020, the Magistrate Judge issued a Report and Recommendation
(“R&R”) recommending that Movant’s motion to vacate under 28 U.S.C. § 2255 be transferred
to the United States Court of Appeals for the Sixth Circuit as successive. (ECF No. 74.)
Although the parties were advised of the right to object to the R&R, and of the consequences of
failing to do so, no objections have been filed. The R&R (ECF No. 74) is therefore, ADOPTED
and AFFIRMED. This action is hereby DISMISSED.

An order transferring a motion to an appellate court for consideration as a second or
successive habeas corpus application is not appealable. See Howard v. United States, 533 F.3d
472, 474 (6th Cir. 2008) (“Our court’s practice in the case of second-or-successive transfer
orders to this court is to treat the transfer order as non-appealable....”). Accordingly, the

Court DECLINES to issue a certificate of appealability.

IT IS SO ORDERED.

a = yo en SO}

DATE EDMUND A. SARGUS, JR.
CHIEF UNITED STATES DISTRICT JUDGE

 

 
